DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Hagerty on 10 May 2021.

The application has been amended as follows: 
Claim 1 (currently amended) A single foam-fiber composite layer consisting of: 
an extruded three dimensional polymer fiber portion having constant length, width and height dimensions, wherein the extruded three dimensional polymer fiber portion has a bottom surface, a top surface, and peripheral edges extending between the top and bottom surfaces, the extruded three dimensional polymer fiber portion consisting of randomly oriented polymer fibers bonded at coupling points between adjacent fibers and having a free volume per unit area of the layer; and 
a foam portion disposed on and in a portion of the bottom surface and the peripheral edges of the extruded three dimensional polymer fiber portion, wherein the foam portion extends into at least 10 percent of the extruded three dimensional polymer fiber portion to provide the single foam-fiber composite layer with a foam-only portion, a foam and fiber portion, , wherein a bottom surface and peripheral edges of the single foam-fiber composite layer consist of the foam-only portion.
Claim 13 (currently amended) A mattress comprising: 
at least one single foam-fiber composite layer consisting of an extruded three dimensional polymer fiber portion having constant length, width and height dimensions, wherein the extruded three dimensional polymer fiber portion has a bottom surface, a top surface, and peripheral edges extending between the top and bottom surfaces, the extruded three dimensional polymer fiber portion consisting of randomly oriented polymer fibers bonded at coupling points between adjacent fibers and having a free volume per unit area of the layer; and
 a foam portion disposed on and in a portion of the bottom surface and the peripheral edges of the extruded three dimensional polymer fiber portion, wherein the foam portion extends into at least 10 percent of the extruded three dimensional polymer fiber portion to provide the foam-fiber composite layer with a foam-only portion, a foam and fiber portion, and a fiber-only portion, wherein a bottom surface and peripheral edges of the at least one single foam-fiber composite layer consist of the foam-only portion.
Claim 24 (cancelled)


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The reasons for allowance previously presented in the Final Rejection dated 10 November 2020, regarding the persuasive arguments overcoming the combination of Costa, Takaoka and Schwartz are still applied to the amended claims. Additionally, regarding claim 1, US Patent Application Publication 2005/0266230 to Hill et al. teaches a foam-fiber composite layer consisting of an extruded three-dimensional polymer fiber portion having constant length, width and height dimensions, wherein the extruded three dimensional polymer fiber portion has a bottom surface, 
Hill et al. does not teach the limitations added via Examiner’s amendment above nor the requirement to penetrate into at least 10% of the extruded three dimensional polymer fiber portion. Further, Hill et al.’s invention would not be applicable to a mattress, since Hill et al.’s invention relates to cleaning products.
Additionally, regarding claim 1, US Patent Application Publication 2005/0189059 to Chen et al. discloses a method of forming a fiber foam encapsulation which includes a foam-fiber composite layer [comprising] of an extruded three-dimensional polymer fiber portion having constant length, width and height dimensions, wherein the extruded three dimensional polymer fiber portion has a bottom surface, a top surface, and peripheral edges extending between the top and bottom surfaces (see at least Figs. 5A-5D and paragraphs [0002]-[0003] of Chen et al.), the extruded three dimensional polymer fiber portion consisting of randomly oriented polymer fibers bonded at coupling points between adjacent fibers and having a free volume per unit area of the layer (see at least Figs. 5A-5D and paragraphs [0002]-[0003] of Chen et al.); and a foam portion (see at least foam layer 125 shown in Fig. 5C and discussed in paragraph [0049] of Chen et al.) disposed on and in a portion of the bottom surface and the peripheral edges of the extruded three dimensional polymer fiber portion (see at least paragraph [0049] of Chen et al.) 
However, does not teach the requirement to penetrate into at least 10% of the extruded three dimensional polymer fiber portion. Additionally, Chen’s invention is for an encapsulated fiber batt. In Chen et al.’s abstract, “a method for at least partially encapsulating a fiber batt” is enclosed. However, Chen et al.’s embodiments all cover the major surfaces either with the foam layer or an additional premanufactured material. Therefore, Chen et al.’s invention cannot be considered to “consist of” the required elements of the claimed invention. Further, Chen et al.’s invention would not be applicable to a mattress, since Chen et al.’s product relates to insulation for “insulat[ing] walls, floor or ceiling cavities that separate a warm moist space, typically a living or work spaces, from a cold area, typically the exterior, crawl space, or ground” (see at least paragraph [0004] of Chen et al.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619